Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: Claims 1-2, 4-15, 17-23, 25, 27-29 are allowed. 

Claim 1. Is directed to a medical data annotation apparatus, comprising: 
a communication interface system; and 
a control system configured to: 
receive, via the communication interface system, medical data from one or more sensors of one or more medical devices; 
receive, via the communication interface system, non-medical event data from one or more non-medical devices, the non-medical event data indicating a non-medical device type and a non-medical event time; 
annotate the medical data according to the non-medical event data to produce annotated medical data, the annotated medical data comprising a data structure comprising a plurality of fields, the plurality of fields comprising the received medical data and the received non-medical event data, the plurality of fields further comprising an identification of the medical device and an identification of the non-medical device; and 
transmit, via the communication interface system, the annotated medical data to another device; 
wherein the medical data annotation apparatus is further configured to determine a reliability indication for the medical data based, at least in part, on: (i) a time interval between the non-medical event time and a time at which the medical data was obtained, and (ii) a predetermined threshold for the time interval, and further wherein annotating the medical data involves providing the reliability indication. 

For claim rejection under 35USC 101, the current invention recites “annotate the medical data according to the non-medical event data to produce annotated medical data”. Under the 2019 Revised Patent Subject Matter Eligibility Guidance (the “2019 Revised PEG”), the combination of recited additional elements in the recited claims is patent eligible because the claims as a whole integrate an abstract idea into practical application under Prong Two of Step 2A of the Alice/Mayo Test as described in the 2019 Revised PEG. The claims are eligible because it is not directed to an abstract idea or any other judicial exception. 

For claim rejection under 35 USC 103, Claim 1 closely relates to Schart (US. 20060204635) and Shaashua (US. 20150019714). Schart discloses a sensor to generate a plurality of physiological data related to a physiological condition of the subject and display the recorded physiological data annotated with associated observational data. Shaashua discloses profiling a physical environment via internet of Things (IoT) devices
However, the combined art fails to disclose the medical data annotation apparatus to determine a reliability indication for the medical data based, at least in part, on: (i) a time interval between the non-medical event time and a time at which the medical data was obtained, and (ii) a predetermined threshold for the time interval, and further wherein annotating the medical data involves providing the reliability indication
. 
The foreign reference WO-2011130634-A1 discloses a versatile and integrated system for telehealth and/or telerehabilitation which is an architecture or platform for developing various telerehabilitation applications. 
However, the foreign reference does not disclose the medical data annotation apparatus to determine a reliability indication for the medical data based, at least in part, on: (i) a time interval between the non-medical event time and a time at which the medical data was obtained, and (ii) a predetermined threshold for the time interval, and further wherein annotating the medical data involves providing the reliability indication. 

The NPL reference ”Annotating medical data represented by characteristic functions” discloses set of samples of sensor data is accessed. The set of samples records medical measurements taken by one or more medical sensors. A characteristic function is generated from the set of samples. The characteristic function indicates whether a given sample is a member of the set of samples. One or more samples of the set of samples that are associated with a given medical annotation are identified according to the characteristic function.. 
However, the NPL reference does not disclose the medical data annotation apparatus to determine a reliability indication for the medical data based, at least in part, on: (i) a time interval between the non-medical event time and a time at which the medical data was obtained, and (ii) a predetermined threshold for the time interval, and further wherein annotating the medical data involves providing the reliability indication. 

Claims 2, 4-13 are dependent of claim 1 and are allowed for the same reasons given above   
Claims 14-15, 17-21 incorporate all the limitations of claims 1-2, 4-13 and are allowed for the same reasons given above. 
Claims 22-23, 25, 27 incorporate all the limitations of claim 1-2, 4-13 and are allowed for the same reasons given above.  
Claims 28-29 incorporate all the limitations of claim 1-2, 4-13 and are allowed for the same reasons given above.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HIEP V NGUYEN/Primary Examiner, Art Unit 3686